UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-2113



PAUL YONGO,

                 Plaintiff - Appellant,

          v.


NATIONWIDE INSURANCE COMPANY; CAROL MARTIN; RHONDA HOGGE, AIC;
NATIONWIDE CLAIMS DEPARTMENT; NATIONWIDE LOSS ADJUSTERS; SHARRON
STEPHEN-HENLEY; ARTHUR WALTER; NATIONWIDE AFFINITY INSURANCE
COMPANY OF AMERICA; NATIONWIDE MUTUAL INSURANCE COMPANY; J.
CATER GLASS; HAROLD C. RHUDY,


                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cv-00094)



Submitted:    March 7, 2008                 Decided:   May 12, 2008



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.



Dismissed by unpublished per curiam opinion.
Paul Yongo, Raleigh, North Carolina, Appellant Pro Se. George Lee
Simpson, III, Raleigh, North Carolina; Benjamin E. Thompson, III,
BROUGHTON, WILKINS, SMITH, SUGG & THOMPSON, PLLC, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Paul Yongo seeks to appeal the district court’s order

denying   his   motion   to   quash   the   clerk’s   order   granting   the

Defendants’ motion for an enlargement of time to respond to Yongo’s

interrogatories.    This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Yongo seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.             Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




                                  - 3 -